PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_JUD_01_ME_01_EN.txt. 127

DISSENTING OPINION BY M. DE BUSTAMANTE.

[Translation.]
I.

According to the Special Agreement signed at Rio de Janeiro
on August 27th, 1927, the Court is called upon to give judg-
ment on the following question:

“With regard to the Brazilian Federal Government’s
5 % loan of 1909 (Port of Pernambuco), 4% loan of 1970,
and 4 % loan of 1911, is payment of coupons which have
matured and are not barred by prescription at this date,
and coupons which shall mature, as also repayment of
bonds drawn for redemption but not actually paid which
are not barred by prescription on the date of the Court’s
decision, or of bonds subsequently to be redeemed, to be
effected by delivery to the French holders, in respect of
each franc, of the value corresponding, in the currency of
the place of payment at the rate of exchange of the day,
to one-twentieth of a gold piece weighing 6.45161 grammes
of 900/1000 fineness, or in such payment or repayment to
be effected as hitherto in paper francs, that is to say,
in the French currency which is compulsory legal tender ?”

II.

We must begin by noting certain facts which have an
undeniable influence upon the questions to be considered, and
their solution :

(a) The prospectus of the 5 % 1909 loan, under the heading
“Payment of coupons”, expressly states that the coupons are
payable at Paris, in gold, at the rate of frs. 12.50, half-
yearly, on February Ist and August Ist of each year, and at
places abroad which are to be subsequently named, at the
sight rate of exchange on Paris.

(6) No. 3 of the bonds of this loan states, in its turn, that
interest is payable at Paris in gold and at Rio de Janeiro,
London, Brussels, Amsterdam and Hamburg at the sight rate
of exchange on Paris. .

(c) The prospectus of the 4% xgz0 loan speaks of the
payment of coupons at Paris in gold, at the rate of xo francs
JUDGMENT No. I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 128.

half-yearly, and in London and at Rio de Janeiro at the
sight rate of exchange on Paris.

(d) The same meaning has also been attributed to para-
graphs 2 and 4 of the bonds of this loan.

(e) The same applies in the case of the 4% Igrz loan.

IIT.

There is therefore only one place where payments are to
be made in the local currency, and that is Paris. It seems.
useless to discuss whether the theoretical or international
gold franc, or the French gold franc, is meant. There are no
payments in gold currency at Brussels or Geneva, but only
at Paris, and when other places are mentioned, payment is.
to be based on the sight rate of exchange on Paris.

IV.”

Now, leaving aside the question of gold value, let us simply
observe the fact that at the time when the Brazilian loans.
were issued, there was no legal difficulty in speaking of the
gold franc or in deciding that payments should be made in
gold francs. There was no binding rule of French law or of
Brazilian law to prevent it.

But while, on the one hand, gold francs might simply
be spoken of for the purpose of payment, it would, on the
other hand, be possible to take steps and make provision for
fixing the meaning and scope of these words and to decide
the course to be adopted, if the gold franc vanished from
monetary circulation.

It was possible, for instance, to stipulate, and this is fre-
quently done, that the payments must be effected in gold
francs of the same weight and standard as that of the franc
in circulation at the time in France or to take other pre-
cautions widely known in the business world and very often
adopted where the intention of the Parties is to avoid indi-
rectly the consequences of certain rules established by legal
enactments of a local character.
JUDGMENT No. I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 129

V.

Let us now ask ourselves what is the law that governs
the contractual stipulations we have just considered.

The contracts entered into between the Brazilian Govern-
ment and the persons entrusted with the carrying-out of
public works in Brazil (the contracts annexed to the written
proceedings) are based on the assumption that the bonds of
the loan will be received in payment by those persons for
the work in question; but that only serves to emphasize
once again that in the case we are now considering we are
concerned with private contracts coming under rules of muni-
cipal law. Our task consequently consists of endeavouring in
the first place to establish in agreement with the rules of
private international law, what this municipal law is, and after
that to apply to each hypothesis the rule of municipal law
by which it is governed.

There is nothing in this task which does not come within
the jurisdiction of the Court. In the case ‘of some problems
indubitably coming within the sphere of public international
law, it often happens that no universal treaty or customary
rule has been accepted or followed, and it becomes necessary
to choose an international rule that has been followed and
enforced by a single State as one of the principles of its
municipal law. In other words, and in agreement with the
generally accepted practice of Great Britain and the U.S.A.,
international law frequently forms a part of municipal law.
We have observed these differences between the municipal
laws of different countries last year in a case submitted to
the Court and relating to a collision between a French ship
and a Turkish ship.

When we have to endeavour to ascertain and apply a
rule of private international law to a question arising between
two States that have submitted the dispute to our decision,
it may happen that with regard to the point at issue, the
Parties have either accepted the same rule of private inter-
national law or, on the contrary, divergent rules. If the
former is the case, the task of the Court is still more easy
and simple.
JUDGMENT No. I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 130

- Let us now see what is the problem before us in order
then to find the rule that applies.

VI.

It is a question of a contract the existence or validity of
which has not been disputed. In the first place, the meaning
of some of its clauses and the effect of the terms employed
were argued. Later, the meaning having been differently
interpreted by each of the Parties, the discussion turned on
the execution of the contract and particularly on the currency
in which the payment had to be made.

The rules of private international law that must, on prin-
ciple, be looked for are those rules which refer, on the one
hand to the law that applies to. contracts, and on the other
to methods of payment and to the currency employed in
making such payment. As regards the former, there is a
universal consensus of opinion as to the will of the Parties
being paramount, but in this case, as in many others, the
Parties were silent as to the law that applied, and it is not
even possible to construe their will. Presumptions must conse-
quently be made use of, and much was said about the law
of the place where the contract was made and about the
law of the place of its execution. In my opinion, since a
contract of adhesion is in question, the law which, generally
_ speaking, should be applied is the law of the borrower.

But this law is only applicable to such questions relating
to the contract or to its execution as do not come under the
local laws on the grounds of international public policy. If,
from this point of view, a consideration of this case were
to result in our accepting any particular local law, the ques-
tion of the construction of the contract, as well as of the
meaning and the scope of the terms “gold franc’? and “‘pay-
ment in gold’, would be immediately covered by a specific -
rule of that local law.

There are always matters which are outside the will of the
Parties and which require the application of imperative and
territorial. legal provisions. Amongst these matters, according
to the almost unanimous opinion of authors, are classed the
form, the currency and the method of payment. The Code of
JUDGMENT No. 15.—DISSENTING OPINION BY M. DE BUSTAMANTE I31

Private International Law adopted at the Sixth Pan-American

Conference at Havana and: already ratified by the Congress

and Government of Brazil, lays down in Article 166 the follow-
ing rule:

“Those obligations arising from contracts have force of

law as between the contracting Parties and should be

discharged in accordance with the terms thereof, with the
exception of the limitations established by this Code.”

Article 169 says:

“The nature and effect of the various classes of obliga-
tions, as well as the extinction thereof, are governed by
the law of the obligation in question.”

But Article 170 is careful to add:

“Notwithstanding the provisions of the preceding article,
the local law regulates the conditions of payment and the
money in which payment shall be made.”

On the other hand, the opinion of French publicists has
almost always been based on the same conceptions, and it
would be easy to make for this purpose a large number of
quotations. This seems to us to be unnecessary at the
moment.

In the case before the Court, we must therefore consider
French legislation, France being the only country in which
payment had to be made in gold francs, since in other coun-
tries payment had to be made at the sight rate of exchange
on Paris; and any binding rule laid down on this subject
at a time when the contracts of issue began to produce their
effects must be conformed to.

VII.

As regards France, the law in force is quite clear and does
not require interpretation.
Article 1895 of the French Civil Code runs as follows :

“The obligation resulting from a loan in money is always
simply for the amount in figures indicated in the contract,
and if there has been an increase or diminution of specie
before the time of payment, the debtor must return the
amount im figures lent, and must return only this amount in.
the specte in currency at the time of payment.”
JUDGMENT No. I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 132

At the time when the Brazilian loans were issued, Article 1895
of the French Civil Code was in force, as it is at the present
time. This article gave to the borrower the right and imposed
on him the duty, as regards payments to be made in France, of
assuming, at the moment of each payment, the consequences
_arising from the increase or diminution of the value of
the currency, in the one case to his own advantage, in the
other to the advantage of his creditors.

This situation in law is a vested right for the borrower and

for the holders of bonds and coupons, and cannot be changed by
subsequent legislation which had no retroactive effect as regards
these loans. France retained the sovereign right of changing the
weight and standard of her currency and of making notes of
the Bank of France legal or compulsory tender, subject, how-
ever, to the specific proviso of not depriving the debtors of
the benefits arising under Article 1895 of the Civil Code under
the effects and security of which they had contracted.

The law of the holders of the bonds and coupons could not
change this state of affairs by specifying at the moment when
the currency was modified that this change would not be
applicable to the borrower, or, as a general rule, to the cases
in which he was concerned.

VIII.

Since a claim by the French Government and the rights
of French holders are concerned, we must note that at the
time when the loans were issued, from 1909 to 1911, the French
franc was absolutely stable and its value in gold could not be
questioned. In France there were bank-notes, and they were legal
tender ; but as these notes must be repaid at par by the Bank
of France and as up till then no important differences existed
between the gold rate and silver rate, the question of payments
in gold or notes that were legal tender had no practical signi-
ficance.

During the world war a new French law of August 5th,
1914, had freed the Bank of France and the Bank of Algeria
from the obligation to return specie for their notes. France
certainly had the right, as we have already demonstrated, to

17
JUDGMENT No. I5.— DISSENTING OPINION BY M. DE BUSTAMANTE 133

take such a step, and no one thought of opposing this change in
the legal tender, by which the notes become a forced currency.
But this new monetary situation had to be. adopted with all
its consequences, and contracts in force must always be inter-
preted in conformity with Article 1895 of the Civil Code
which was in force both then and now. Article 1895 of
the Code was framed precisely for these cases. Whether
that rule be good or bad in doctrine or in theory, it was
the law: Dura lex, sed lex. Since ignorance of the law
cannot be pleaded, all the holders of bonds or coupons of
Brazilian loans must be taken as knowing that, according
to the law in France, the obligation resulting from a loan
in money is always simply for the amount in figures indicated
in, the contract, and if there has.been an increase or diminu-
tion of specie before the time of payment, the debtor must
return the amount in figures lent, and must return only this
amount in the specie in currency at the time of payment.

What I have written here is merely a literal copy of Art-
icle 1895 of the French Civil Code.

IX.

The opinions of the best known authors have long ago
recognized that this rule is one of international public policy.
In the first place, a distinction must be drawn between those
who wrote before the: world':war and those who studied the
question after 1914. Writers of legal treatises just as much
as anyone else, without wanting to and without knowing it,
come under the irresistible influence of their surroundings, and
the requirements of the national situation are reflected in
their thoughts and have a great influence on their teachings.
This fact explains the existence in public and private inter-
national law of systems and opinions completely corresponding
to the requirements and interests at a given moment of a
State or of a continent.

: In order to avoid this stumbling block, we have quoted
pre-war authors in preference to others. And in order not to
unduly increase the number of quotations, we have chosen. two:
JUDGMENT No. 15.—-DISSENTING OPINION BY M. DE BUSTAMANTE 134

writers of the highest authority and belonging to two different
States, France and Switzerland, both of which writers however
specifically refer to Article 1895 of the Code Napoléon.

DESPAGNET (Précis de Droit international privé,
5th ed., Paris, 1909, pages 916-017):
[Translation.]

“The payment shall consequently be made in money current
at the place where the debt must be discharged, and at the
nominal value of the currency at that place. If, during the
lapse of time between the date of the contract and the date
of payment, the nominal value of the currency has increased
or diminished, the debtor profits or suffers thereby, since he
has to supply a correspondingly greater or lesser number of
coins in that currency at their present nominal value, in order
to make up the amount fixed in the contract (Article 1895
Civil Code). It would moreover be impossible to evade this
consequence in a private contract since the establishment of the
nominal value of currencies is a rule of public policy.”

And he adds:

“There is another hypothesis to be foreseen: it may so
happen that in the country where payment has to be effected
a more or less depreciated paper currency which is compulsory
tender may have been substituted for the coinage. The law
establishing the forced currency of paper being one of public policy,
the creditors may be compelled to accept this paper money at its
nominal value.”

BROCHER (Cours de Droit international privé, Paris,
1882, t. II, p. 242):

Brocher remarks that this Article 1895 belongs to the
category of usual rigorous legislative measures which, as
regards forced currency of money tokens or of fiduciary secur-
ities, can be assimilated thereto.

“Those are measures’, he states, “which can only be
resorted to by imposing limitations upon the will of the indi-
vidual.”

It should be added that the exceptions set out by these
authors in the works referred to cannot be applied to the
Franco-Brazilian dispute which has been submitted to the
Court for decision.
JUDGMENT No. I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 135

X.

In this question between France and Brazil, it is useless
to refer to the practice of the courts in these countries. In
‘fact, all reference to this source of law and any attempt to
allow oneself to be guided thereby should be avoided. . Indeed,
in accordance with Article VI of the Special Agreement:

“In estimating the weight to be attached to any muni-
cipal law of either country which may be applicable to the
dispute, the Permanent. Court of International Justice shall
not be bound by the decisions of the respective courts.”

That means that the Court may and must take into account
municipal laws in order to decide the questions submitted to
it, but at the same time it must weigh the meaning and scope
of such municipal laws in the light of its own particular views
without allowing itself to be guided or influenced. by the
decisions of the national courts of the Parties in this respect.

XI.

By the French law of June 25th, 1928, it was decided that
the franc, the French monetary unit, should be constituted
by 65. 3 milligrams of gold, 900/rooo fine. And the law goes
on to say: “This definition shall not apply to international
payments which, prior to the promulgation of the present
law, may have been validly stipulated in gold francs.”

Why did the law of June 25th, 1928, make this declaration ?

It cannot be understood without admitting that it is French
law which must control the method of payment. If we sup-
pose that the will of the Parties, in speaking simply of
gold francs, ensures that payment shall be in gold of the
weight and fineness then in force, whatever be the provisions
of Article 1895 of the French Civil Code, the rule laid down
by the law of June 25th, 1928, which I have just quoted,
is useless and incomprehensible.

This new law, then, is undoubtedly a very serious argu-
ment from the point of view of the application to these loans
of French legislation on methods of payment.
JUDGMENT No, I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 136

It therefore seems evident that the said law had the pur-
pose of implicitly derogating from Article 1895 of the French
Civil Code, to the prejudice of debtors who entered into
contracts when that article was in force. It must be em-
phasized that Article 1895 does not prevent a change of
currency. On the contrary, it recognizes this sovereign power
of the French Government and it is precisely because the
currency may be changed at any time that the article in
question was considered necessary and inserted in the Civil Code.

But what cannot be done, to the prejudice of creditors or
debtors who have made contracts for payments in France
while Article 1895 was in force, is to decree that the currency
shall be changed but that the change shall not be enforce-
able against such creditors or debtors. That is to say, it is
impossible for one Party to a convention to change a rule
of law to which that convention has been subject from the
time of its conclusion.

But there is yet another aspect of the problem which is
most important.

The Special Agreement concerning the Brazilian loans was
signed at Rio de Janeiro on August 27th, 1927, and tt is
inadmissible that one of the Parties, on June 25th, 1928, almost
a year later, should be entitled to resolve in tis own favour by
domestic or national legislation the international question already
submitted to the Court, or to invoke this law which it has enacted
after the Special Agreement, as an argument’for its own case.
It seems to me clear that the second paragraph of the French
currency law of June 25th, 1928, must be entirely disregarded
in this case. . |

XII.

The question of gold currency and of its mention in the
laws, contracts and bonds referring to these loans loses all
its importance once we adopt the legal position that we have
developed. If payment is subject to the law of the place where
it is made, as concerns the currency in which the debtor must
pay, Brazil can only be obliged to deliver gold in the cases where
gold currency is legal tender at the date of each payment, at —
JUDGMENT No. I15.—DISSENTING OPINION BY M. DE BUSTAMANTE 137

the place where payment is made, that is to say, at Paris so
far as this case is concerned. And Brazil need only repay the
‘amount in figures in the currency in circulation at the time of
payment. - .

And as Paris is the only place where payment in the
national currency for the amount of the sum due is to be
made, it is useless to raise the question of the French
gold franc or theoretical franc. The French franc, and the
French franc only, was meant in the documents. Seeing that
‘at the date of the loans the gold franc was legal currency in
France, there was nothing to prevent that currency from
being expressly. mentioned in the bonds. But, as Article 1895
of the Civil Code was in force, all bondholders could and
ought to know what was the significance of such a provision,
which was necessarily subject, as regards payments to be made
in France, to the terms of that article. The opposite view
implies that it is sufficient to conclude contracts outside
France or to make them under the name of a foreigner to
render the-‘‘Code Napoléon’’ inapplicable.

XIII.

On this application of Article 1895 is based the argument
concerning the carrying-out of the terms of the loan contracts
by means of payments made and accepted in the course of a
number of years following the depreciation of French currency.
So far as Brazil is concerned, which always used this currency
for her payments, this is proof of the meaning attributed by
her to the gold clause. The same applies as regards the bond-
holders. They might from the very first. have refused to
receive the amount of their bonds and coupons in that depre-
ciated currency as they did subsequently.

XIV.

Regard must also be had to the fact that the bonds and
coupons of these loans must be paid to bondholders .at other
‘places at the sight rate of exchange on Paris. Exchange
rates exist for practical purposes only, and when one buys
bills of exchange or cheques on a particular place, one is paid
JUDGMENT No. I5.—DISSENTING OPINION BY M. DE BUSTAMANTE 138

in the money in circulation at that place. It is for that, and
that alone, that exchange rates are quoted. This provision
affords yet another argument in favour of the obligatory
application of Article 1895 of the French Civil Code.

XV.

When payments are controlled by such a legislation, it is
not enough to insert the gold clause to ensure protection
against changes of the currency and against the compulsory
tender régime. The contracting Parties have the right, and
often make use of it, to stipulate that payment shall be made
in the currency of some particular country of the same weight
and standard as that in circulation at the time of the contract.

They are also entitled to stipulate for indemnities to be
paid in the money which is legal tender, if there are changes.
They may adopt other precautions to protect themselves from
what is known as “agio”. If in the case before us the Parties
have done nothing in this respect, it is their own fault,
and they must accept the consequences of their lack of fore-
sight.

XVI.

To sum up, in accordance with what I have said, the
question in the Special Agreement should, in my opinion, be
answered as follows :

With regard to the Brazilian Federal Government’s 5 %
loan of 1909 (Port of Pernambuco), 4% loan of 1910 and
4% loan of 1011, the payment of coupons matured and not
barred by prescription on August 27th, 1927, and coupons
which have matured or shall mature after that date, as
also repayment of bonds drawn for redemption but not
actually paid which are not barred by prescription on the
date of the Court’s decision, or of bonds subsequently to be
redeemed, must be effected at Paris by remittance to the
French bondholders in the French currency which is legal
tender, and at the other places agreed upon, in the local
currency at the sight rate of exchange on Paris on the day
of payment. a
(Signed) A. S. DE BUSTAMANTE.
